UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES oF AMERICA
Crirninal Action No. 01cr225
V~ (CKK)
T0UMAN1 ToURAY THoMAs F l |_ E D
Defendant. N[]V 1 8 2[][]9
NANcvM/waawummerow,cten\<

U.S. D|STR|CT COURT

ORDER

'l`his case comes before the Court upon the receipt of a Report and Recommendation
dated October 30, 2009, from Magistrate Judge John M. Facciola. No objections to the
Magistrate Judge’s Report and Recommendation have been received by the Court.

WHEREFORE, it is this Lg_uday of November, 2009,

ORDERED that the Report and Recommendation filed on October 30, 2009, in the
above-captioned case is ADOPTED. Accordingly, Defendant’s supervised release is hereby

revoked. A sentence shall be addressed and imposed at a Court hearing on Decernber 2 2009 at

 

9:30 a.m. in Courtroom 28-A.

(:i@> a/ dea '
),~ ~ l<?¢@
COLLEEN KOLLAR-KOTELLY
United States District Judge

Copies to:

Harry Tun, Esq.

Angela George, AUSA

Michael Penders, US Probation Officer
Magistrate Judge John M. Facciola